Citation Nr: 1448153	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a breathing disorder.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


REMAND

The Veteran served on active duty from March 1983 to June 1992, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a July 2014 Board hearing before the undersigned.  A hearing transcript is of record within the Virtual VA electronic folder (efolder).  Review of the efolders within Virtual VA and the Veterans Benefits Management System (VBMS) does not reveal any additional pertinent evidence that is not already associated with the original paper claims folder.  (At the July 2014 hearing, the Veteran's representative indicated that an appeal of the question of whether an August 30, 2010, substantive appeal was timely filed had been withdrawn.  The Board accepts the representative's statements as a valid withdrawal, and the issue is no longer on appeal.)  

Additional search efforts are needed to locate the Veteran's 1992 separation examination report.  In his July 2010 claim, the Veteran reported having a physical examination for separation in 1992, which he claimed showed that he had breathing problems.  Service treatment records were received from the VA Service Medical Records Center in June 1995.  The RO was advised at the time that the request included all records to date.  It was reported that, if any additional records were received, such records would have been forwarded to the RO.  Review of the current service treatment records does not include the 1992 separation examination report.  When the RO received the current claim in July 2010, no additional search was undertaken.  The RO informed the Veteran over the telephone that the 1992 separation examination was not of record.  

VA has heightened obligations to locate records in Federal custody, such as service records.  38 C.F.R. § 3.159(c)(2).  Given VA's heightened obligations in this matter, additional search efforts are necessary to locate the 1992 separation examination identified by the Veteran.

The Veteran has not been afforded a VA examination relative to his claim of service connection for an acquired psychiatric disorder.  Review of the available service treatment records show that he sustained a head injury in a June 1984 motor vehicle accident.  It was assessed as a severe skull contusion with open wound of the skull and probable concussion.  He also served in Southwest Asia.  July 2013 VA mental health clinic records confirm a current diagnosis of depression.  Hence, an in-service event and current disability are demonstrated.  The Veteran reported a history of behavior problems beginning in service.  He also had an episode of inpatient treatment for depression in 2005.  His reports of a continuity of symptomatology for depressive-type symptoms are sufficient to trigger VA's duty to provide an examination.  A VA psychiatric examination is therefore needed as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's 1992 separation examination from any potential service records custodian including, but not limited to, the VA Records Management Center (RMC) and National Personnel Records Center (NPRC).  Ensure that all requests and responses are incorporated in the claims folder.  

Search efforts must continue until it is certain that additional requests for records would be futile.  

If the additional search actions fail to locate the 1992 separation examination, provide notice to the Veteran and his representative.  

2.  After obtaining the 1992 separation examination or exhausting all search options for it, schedule the Veteran for a VA psychiatric examination.  The claims folder (both paper and electronic versions) and a copy of this remand must be made available to and reviewed by the examiner.  

Psychological testing should be conducted with a view toward determining the exact nature of all psychiatric diagnoses. 

For each diagnosed Axis I psychiatric disability (for evaluation purposes, the examiner should consider any psychiatric diagnosis manifesting since the July 2010 claim as a current disability, even if it subsequently resolved), the examiner should indicate whether it is as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to active duty, to include the June 1984 head injury, in-service behavior problems, and/or service in Southwest Asia.  

The examiner must provide a supporting rationale for all opinions.  (The Veteran is competent to report his history of symptoms, including behavior problems, and his reports must be considered.  If the examiner rejects any of the Veteran's lay reports, he or she should so state and explain why.  An absence of contemporaneous 

medical treatment standing alone cannot be the basis for rejecting the Veteran's statements.)  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  Review the record to ensure that all development actions comply with the remand instructions.  If the 1992 separation examination report is obtained, consider whether an addendum medical opinion to the April 2011 VA respiratory examination is necessary. 

4.  Re-adjudicate the Veteran's claims.  If a benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

